Citation Nr: 1121247	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-45 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Evaluation of right knee traumatic arthritis and patellar tendonitis, currently rated as 10 percent disabling.  

2.  Evaluation of left knee traumatic arthritis and patellar tendonitis, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1998 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction rests with the Reno, Nevada RO. 

The issues of entitlement to service connection for left and right ankle disabilities claimed as secondary to the service connected left and right knee disabilities have been reasonably raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The AOJ has separately rated patellar maltracting tilt under diagnostic code 5257 for each knee.  The Veteran has not expressed disagreement with the evaluation.  If dissatisfied, he should so inform the AOJ.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant appeals the assignment of a 10 percent rating for left and right knee traumatic arthritis and patellar tendonitis.  The appellant was afforded a VA compensation and pension examination in November 2009.  However, the Board notes that in an August 2010 addendum the November 2009 VA examiner stated that the November 2009 range of motion assessment was inadequate and that DeLuca v. Brown, 8 Vet. App. 202 (1995) testing could not be performed.  The examiner stated that the left leg had a walking cast.  Therefore, range of motion could not be examined.  

In light of the above, we find that another VA examination is warranted to determine the nature and extent of the appellant's bilateral knee disability.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  We find that another examination is necessary to adequately decide this claim.  

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a VA compensation and pension examination to determine the severity of her left and right knee traumatic arthritis and patellar tendonitis.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing (in degrees) must be conducted.  When citing range of motion, the examiner should clearly state at which degree pain begins.  The examination report should include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  A complete rationale should be provided for any opinion(s) expressed.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



